Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-14-00379-CV

                  IN THE INTEREST OF A.L.G. and E.B.G., Children

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-05217
                      Honorable Martha B. Tanner, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      SIGNED November 26, 2014.


                                             _________________________________
                                             Sandee Bryan Marion, Justice